  Case 2:20-cv-00438-JDL Document 1 Filed 11/23/20 Page 1 of 3                     PageID #: 1




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE


QUINTON PORTER,

         Plaintiff,

         v.                                                  Civil Action No.

PUBLISHERS CLEARING HOUSE,

         Defendant.

     DEFENDANT’S NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL


         Please take notice that pursuant to 28 U.S.C. §§1441 and 1446, Defendant, Publishers

Clearing House (“PCH”), by and through its attorneys, Jackson Lewis P.C., hereby remove this

action from the Superior Court of the State of Maine, Cumberland County, to the United States

District Court for the District of Maine. In support of this Notice of Removal, Defendant states as

follows:

         1.      By Complaint dated July 17, 2020 and filed on or about that date in the

Cumberland County Superior Court, Plaintiff Quinton Porter instituted a claim against PCH

alleging retaliation and discharge in violation of the Maine Whistleblowers’ Protection Act

(“MWPA”). A copy of the State Court Complaint is attached hereto as Exhibit 1. A copy of the

State Court Summons, State Court Summary Sheet and Defendants’ Notice of Filing of Notice of

Removal to State Court Clerk are attached hereto as Exhibits 2 through 4. Certified copies of the

state court pleadings will be filed upon receipt of same from the Cumberland County Superior

Court.
  Case 2:20-cv-00438-JDL Document 1 Filed 11/23/20 Page 2 of 3                        PageID #: 2




       2.      Pursuant to 28 U.S.C. §1446(a), this notice of removal is timely filed within thirty

(30) days of November 3, 2020, the date on which Defendant was first served with a copy of the

Complaint.

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332(a)(1) and

§1441(a), and it may be removed to this Court by Defendant because, upon information and

belief, the amount in controversy exceeds $75,000, exclusive of interest and costs, and there

exists complete diversity of citizenship between the parties in that:

               i.      Plaintiff is now, and was when this action was commenced, a resident of

the State of Maine.

               ii.     Defendant PCH is a limited liability company duly organized under the

laws of the State of New York with a principal place of business in New York, and was, at all

times relevant, engaged in business activities in the State of Maine.

                       a.      No member or other equity owner of PCH LLC has given, as its

address, an address in Maine nor, to the knowledge and belief of PCH LLC, is any such

member/equity owner a citizen of the State of Maine.

                       b.      PCH LLC is privately held; its equity interests are not listed on any

exchange; and no publicly-held entity owns any interest in PCH, with the exception of a national

bank, acting in the capacity of a trustee, and without any equitable interest in the interests.

               iii.    A reasonable reading of Plaintiff’s Complaint establishes that the $75,000

amount in controversy requirement under 28 U.S.C. §1332(a)(1) is satisfied. Although Plaintiff’s

Complaint neither alleges an amount in controversy nor sets forth a specific damages claim, it

does allege that Plaintiff has suffered economic and non-economic damages including pre-

judgment and post-judgment interest, lost income, injunctive relief, other pecuniary losses, and

reasonable attorneys’ fees and costs, as a result of Defendant’s alleged actions.

                                                  2
  Case 2:20-cv-00438-JDL Document 1 Filed 11/23/20 Page 3 of 3                     PageID #: 3




       4.      As this action could have commenced in this Court, removal is proper. 28 U.S.C.

§1441(a). Furthermore, this Court may exercise supplemental jurisdiction over the Plaintiff’s

state law claims. See 28 U.S.C. §1367(a).



                                                     Respectfully Submitted,
                                                     PUBLISHERS CLEARING HOUSE
                                                     By its attorneys,
                                                     JACKSON LEWIS, P.C.


November 23, 2020                             By:    /s/ K. Joshua Scott
                                                     K. Joshua Scott, ME Bar #5282
                                                     100 International Drive, Suite 363
                                                     Portsmouth, NH 03801
                                                     (603) 559-2700 | Main
                                                     kjoshua.scott@jacksonlewis.com




                                      Certificate of Service

       I hereby certify that the foregoing was served via electronic mail on counsel for Plaintiff,
Guy Loranger, Esq. and via overnight mail on the Heidi Bauer, Operations Manager for
Cumberland County Courts at Cumberland County Superior Court, 205 Newbury Street,
Portland, ME 04101.


November 23, 2020                                    /s/ K. Joshua Scott
                                                     K. Joshua Scott




                                                 3
